DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	Claims 9-14 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “an audio classifier”, and “an audio beamformer” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “classifier” and “beamformer” coupled with functional language “discriminating”, and “estimating ", without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 9-14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
“an audio classifier”, corresponds to 192 of fig. 1F and “an audio beamformer” corresponds to 194 of fig. 1F.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                        
3.         Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over XU (CN 106596123 B, hereinafter Xu) in view of Liu et al. (CN 106157614, hereinafter Liu).
Regarding claim 1, Xu discloses a method, comprising:
receiving, via a transport, a transport audio (page 0003; para 0003; collecting an audio signal, wherein the audio signal is a sound signal generated in the running process of the equipment and the equipment can be a transport/vehicle);
classifying, via the transport, a subset of the transport audio as an atypical transport
audio (page 0005; para 0002; A fault source signal is extracted from the audio signal of the device to be diagnosed. When the device is in failure, the generated audio signal can generate a certain degree of change compared with the audio signal in a normal state. The changes are abnormal audio signals, and the abnormal audio signals corresponding to different faults generally have relatively fixed frequency ranges, so that a certain correlation exists between the audio signals and the fault to be diagnosed, and the fault possibly existing in the equipment to be diagnosed can be analyzed according to the audio signals generated when the equipment is in fault) determining, via the transport, a possible source location of the atypical transport audio (page 0001; Abstract);
transmitting, via the transport, the atypical transport audio and the possible source location to a server (page 0005; para 0003; when a fault occurs at a certain part of the device to be diagnosed, the acquired audio signal includes all the audio signals in the operation of the device to be diagnosed, and if the fault is to be accurately determined, a fault source signal, that is, an abnormal audio signal needs to be extracted from the audio signal, and then further feature analysis is performed based on the fault source signal to determine the type of the fault, that is, the occurrence part and the cause of the fault are determined); 
determining, via the server, a potential cause of the atypical transport audio (page 0004; para 0002; and page 0005; para 0003; potential cause of the fault is determined); and receiving, via the transport, the potential cause of the atypical transport audio (page 0005; para 0004).
Xu does not explicitly disclose that the potential cause is one of a set of potential causes. 
In an analogous art, Liu discloses that the potential cause is one of a set of potential causes (page 0007; para 0003 -0004; obtaining operation data set by sound pickup device and analyzing the failure reason). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s method/device by adding Liu’s disclosure in order to improve the process of diagnosing a fault of a vehicle.
Regarding claim 15, Xu discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the method steps of claim 1 (page 12; para 0003; computer readable medium store the program executed by the processor to perform the method steps).
	Regarding claims 2, and 16, Xu discloses determining, via the server, a set of possible danger levels of the set of potential causes of the atypical transport audio (page 0005; para 0003; degree of change in audio signal reflects the danger level when compared to normal state).
Regarding claims 3, and 17 Xu discloses recording, via the server, the atypical transport audio and potential causes for subsequent repairs (page 0006; para 0002; recording the extracted audio signal).
4.	Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over XU/Liu in view of Abramson et al. (US 2015/0168174, hereinafter Abramson).
	Regarding claims 4, and 18, Xu/Liu does not explicitly disclose receiving, via a passing vehicle, an external vehicle atypical audio.
In an analogous art, Abramson discloses receiving, via a passing vehicle, an external vehicle atypical audio (para 0913). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu’s method/device by adding Abramson’s disclosure in order to improve the process of isolating the cause of a fault.
	Regarding claim 5 and 19, Xu/Liu does not explicitly disclose classifying, via the server, the external vehicle atypical audio.
In an analogous art, Abramson discloses classifying, via the server, the external vehicle atypical audio (para 0913 and 0980). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu’s method/device by adding Abramson’s disclosure in order to improve the process of isolating the cause of a fault.	
	Regarding claim 6 and 20, Xu/Liu does not explicitly disclose determining, via the server, an external vehicle source location of the external vehicle atypical audio.
In an analogous art, Abramson discloses determining, via the server, an external vehicle source location of the external vehicle atypical audio (para 0913 and 0980). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu’s method/device by adding Abramson’s disclosure in order to improve the process of isolating the cause of a fault.	
5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over XU/Liu in view of Weldemariam et al. (US 2020/0143300, hereinafter Weldemariam).
	Regarding claim 7, Xu/Liu does not explicitly disclose executing a blockchain transaction related storing the atypical transport audio, the possible source location and the set of potential causes of the atypical transport audio to a ledger of a blockchain.
In an analogous art, Weldemariam discloses executing a blockchain transaction related storing the atypical transport audio (para 0050), the possible source location and the set of potential causes of the atypical transport audio to a ledger of a blockchain (para 0075 and 0105). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu’s method/device by adding Weldermariam’s disclosure in order to improve the transparency and security of the data. 
Regarding claim 8, Xu/Liu does not explicitly disclose executing a blockchain transaction related to a smart contract to address the set of potential causes of atypical transport audio on a ledger of a blockchain (para 0017; smart contract).
6.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over XU/Liu in view of Breed (US 2013/0325323, hereinafter Breed).
Regarding claim 9, Xu discloses a method, comprising:
receiving, via a transport, a transport audio (page 0003; para 0003; collecting an audio signal, wherein the audio signal is a sound signal generated in the running process of the equipment and the equipment can be a transport/vehicle);
classifying, via the transport, a subset of the transport audio as an atypical transport
audio (page 0005; para 0002; A fault source signal is extracted from the audio signal of the device to be diagnosed. When the device is in failure, the generated audio signal can generate a certain degree of change compared with the audio signal in a normal state. The changes are abnormal audio signals, and the abnormal audio signals corresponding to different faults generally have relatively fixed frequency ranges, so that a certain correlation exists between the audio signals and the fault to be diagnosed, and the fault possibly existing in the equipment to be diagnosed can be analyzed according to the audio signals generated when the equipment is in fault) determining, via the transport, a possible source location of the atypical transport audio (page 0001; Abstract);
a transceiver operatively coupled to the transport that transmits the atypical transport audio and the possible source location to a server (page 0005; para 0003; when a fault occurs at a certain part of the device to be diagnosed, the acquired audio signal includes all the audio signals in the operation of the device to be diagnosed, and if the fault is to be accurately determined, a fault source signal, that is, an abnormal audio signal needs to be extracted from the audio signal, and then further feature analysis is performed based on the fault source signal to determine the type of the fault, that is, the occurrence part and the cause of the fault are determined); 
a server (page 0003; para 0003; server) that determines a potential cause of the atypical transport audio (page 0004; para 0002; and page 0005; para 0003; potential cause of the fault is determined); and processor (page 0012; para 0003) operatively coupled to the transport that receives the potential cause of the atypical transport audio (page 0005; para 0004).
Xu does not explicitly disclose that the potential cause is one of a set of potential causes. 
In an analogous art, Liu discloses that the potential cause is one of a set of potential causes (page 0007; para 0003 -0004; obtaining operation data set by sound pickup device and analyzing the failure reason). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s method/device by adding Liu’s disclosure in order to improve the process of diagnosing a fault of a vehicle.
	Xu/Liu does not explicitly disclose a microphone array, an audio classifier, an audio beamformer are operatively coupled to the transport.
In an analogous art, Breed discloses a microphone array (para 0106; microphone), an audio classifier (para 0158; pattern recognition algorithm applied by a processor to classify audio), an audio beamformer (para 0388; beamformer) are operatively coupled to the transport. It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu’s device by adding Breed’s disclosure in order to provide structural components to perform the method steps.
Regarding claim 10, Xu discloses determining, via the server, a set of possible danger levels of the set of potential causes of the atypical transport audio (page 0005; para 0003; degree of change in audio signal reflects the danger level when compared to normal state).
Regarding claim 11, Xu discloses recording, via the server, the atypical transport audio and potential causes for subsequent repairs (page 0006; para 0002; recording the extracted audio signal).
7.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over XU/Liu/Breed in view of Abramson.
	Regarding claim 12, Xu/Liu/Breed does not explicitly disclose receiving, via a passing vehicle, an external vehicle atypical audio.
In an analogous art, Abramson discloses receiving, via a passing vehicle, an external vehicle atypical audio (para 0913). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu/Breed’s device by adding Abramson’s disclosure in order to improve the process of isolating the cause of a fault.
	Regarding claim 13, Xu/Liu/Breed does not explicitly disclose classifying, via the server, the external vehicle atypical audio.
In an analogous art, Abramson discloses classifying, via the server, the external vehicle atypical audio (para 0913 and 0980). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu/Breed’s device by adding Abramson’s disclosure in order to improve the process of isolating the cause of a fault.	
	Regarding claim 14, Xu/Liu/Breed does not explicitly disclose determining, via the server, an external vehicle source location of the external vehicle atypical audio.
In an analogous art, Abramson discloses determining, via the server, an external vehicle source location of the external vehicle atypical audio (para 0913 and 0980). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu/Liu/Breed’s device by adding Abramson’s disclosure in order to improve the process of isolating the cause of a fault.	


Conclusion                                        
                        8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462